DETAILED ACTION
This is the third Office action of Application No. 16/687,716 in response to the amendment filed on January 21, 2022. Claims 1, 3, and 5-9 are pending. By the amendment, claims 1 and 6 have been amended. Claims 2 and 4 have been canceled.

Response to Arguments
Applicant’s arguments, see page 6, filed 1/21/2022, with respect to the prior art rejections using Barnes (US Patent 2818712) have been fully considered and are persuasive.  More particularly, the amendment of one of the two opposed ball ramps arranged in a housing of the input and the other of the two opposed ball ramps arranged in the second coupling element is not disclosed in Barnes. Furthermore regarding the argument about pin 60 of Barnes, this is well taken while the clutch is allowed to slip and not have torque transfer, there would not be a complete disconnection due to the mesh. The prior art rejections have been withdrawn. 

Allowable Subject Matter
Claims 1, 3, and 5-9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art does not disclose or render obvious a coupling arrangement wherein upon exceedance of a torque threshold value in a first operating condition the torque transmission means are arranged such that the input is periodically separated from and connected with the input, and one of the two opposed ball ramps arranged in a housing of the input and the other of the two opposed ball ramps arranged 
The closest prior art, Barnes (US Patent 2818712), discloses a coupling arrangement, but does not disclose one of the two opposed ball ramps arranged in a housing of the input and the other of the two opposed ball ramps arranged in the second coupling element.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI WU whose telephone number is (469)295-9111.  The examiner can normally be reached on Tues-Thurs 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ERNESTO A SUAREZ/Supervisory Patent Examiner, Art Unit 3659                                                                                                                                                                                                        



/L.W. /Examiner, Art Unit 3655